Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“The movement mechanism” in claims 1 and 9.
“An actuator in claim 2.
“A lock” and “an external brake” in claim 3.
“A bearing unit” in claim 5.
“A lock” in claim 10.
“hydraulically or pneumatically operable actuator or an electrical actuator” in claim 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claim 6 is objected to because of the following informalities:  add -- . – at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkle et al. (8,072,108).
Regarding claim 1, Finkle et al. shows a rotor for an electrical machine, comprising
a rotor body (next to center portion, Figures 30A and 30B),
an axis of revolution (center hole for shaft) which extends in an axial direction and about which the rotor body is rotatable,
an outer casing (17, formed by magnets 17) surface which delimits the rotor body,
at least one pole arrangement (80a), and
a movement mechanism (40a, 42, Fig. 19A) for the at least one pole arrangement,
wherein the movement mechanism is designed such that the at least one pole arrangement is movable about a rotation axis which is oriented substantially parallel to the axis of revolution of the rotor, wherein the at least one pole arrangement is also movable about the rotation axis in addition to rotation about the axis of revolution of the rotor (Figures 30A and 30B).
Regarding claim 2, Finkle et al. also shows wherein the movement mechanism comprises an actuator (Fig. 19A) for moving the at least one pole arrangement.
Regarding claim 4, Finkle et al. also shows wherein the movement mechanism is arranged between the axis of revolution and the at least one pole arrangement and spaced from the axis of revolution in a radial direction (52, 54, Fig. 28A).
Regarding claim 5, Finkle et al. also shows wherein the movement mechanism is formed as a hollow cylinder (Fig. 5A for 16) in order to receive the at least one pole arrangement in an interior thereof, wherein the movement mechanism comprises a bearing unit (bearing between 46 and 48) in which at least one magnetic and/or a magnetizable and/or non-magnetic pole body element of the at least one pole arrangement can be received in rotatable fashion, and wherein the movement mechanism is configured so as to be rotationally symmetrical to the rotation axis (52, Fig. 19B).
Regarding claim 5, Finkle et al. also shows wherein the at least one pole arrangement has a first pole and/or a second pole (N vs. S), and wherein the at least one pole arrangement comprises at least one magnetic pole body element (16)

Regarding claim 9, Finkle et al. also shows an electrical machine comprising: 
a rotor and a stator (14, Fig 2) surrounding the rotor
wherein the rotor and the stator are spaced apart from each other in a radial direction in order to form an air gap therebetween (Fig. 2),
wherein the electrical machine comprises an axis of revolution about which the rotor is rotatable (through center of shaft).
wherein the rotor has a rotor body and an outer casing surface (17, Fig. 30A) which delimits the rotor,
wherein the rotor comprises at least one pole arrangement and a movement mechanism for the at least one pole arrangement (16),
wherein the at least one pole arrangement comprises a magnetic and/or magnetizable pole (N vs. S),
wherein the movement mechanism is configured such that the at least one pole arrangement is movable about a rotation axis of the movement mechanism which is oriented substantially parallel to the axis of revolution of the rotor, whereby the magnetic and/or magnetizable pole of the pole arrangement is formed so as to be rotatable relative to the stator and the rotor (Figures 30A and 30B).
Regarding claim 10, Finkle et al. also shows wherein the stator (14) comprises at least one stator pole arrangement for generating a magnetic field, wherein the movement mechanism 
Regarding claim 11, Finkle et al. also shows wherein the movement mechanism comprises a hydraulically or pneumatically operable actuator or an electrical actuator (linear motor).
Regarding claim 12, Finkle et al. also shows wherein the movement mechanism is arranged between the outer casing surface and the at least one pole arrangement and spaced from the outer casing surface in the radial direction (60, Fig. 26A).
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the rotor, wherein the movement mechanism comprises at least one lock for the at least one pole arrangement, wherein the at least ,
wherein the at least one pole arrangement has a circular cross-sectional surface, wherein the at least one pole arrangement is formed from at least two pole body elements which each form half a shape of the at least one pole arrangement, wherein at least three pole arrangements form a V-shaped arrangement or a spoke-like arrangement, wherein the at least three pole arrangements have different distances from the outer casing surface of the rotor, wherein only two of the at least three pole arrangements with the smallest distance from the outer casing surface are movable about a respective rotation axis as recited in claim 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



6/10/2021
/DANG D LE/Primary Examiner, Art Unit 2834